DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-25 of copending Application No. 17/252,974; over claims 18-36 of copending application No. 17/252,856; over claims 17-34 of the copending application No. 17/253,007; over claims 18-37 of copending application No. 17/253,035 and over claims 18-36 of copending application No. 17/252,870; in view of Legrand et al. (US 2011/0117037 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending applications No. 17/252,974; 17/252,856; 17/253,007; 17/243,035 and 17/252,870, teach and disclose hair dyeing compositions comprising oxidation dyes, scleroglucan gums in the claimed amounts and at least one associative cellulose-based polymer comprising at least one fatty chain as claimed (see claims 17, 29 and 30 of the copending application No. 17/252,974; claims 18, 29 and 30 of the copending application No. 17/252,856; claims 17, 29 and 31 of the copending application No. 17/253,007; claims 18, 30, and 31 of the copending application No. 17/253,035 and claims 18 and 33 of copending application No. 17/253,870). Therefore, this is an obvious formulation.

Legrand et al. (US’ 037 A1) in analogous art of hair dyeing formulation, teaches a dyeing composition comprising hydroxyethylcelluloses containing 8 to 22 carbon atoms and modified with alkyl, arylalkyl and alkylrayl groups as claimed in claims 15 and 21-24 (see page 8, paragraphs, 0150-0152) and cetylhydroxyethylcellulose as claimed in claim 25 (see page 9, paragraph, 0179) and wherein the concentration of associative polymers in the composition is between 0.01 to 10% and 0.1 to 5% as claimed in claims 19-20 (see page 9, paragraph, 0177)     
 Therefore, in view of the teaching of Legrand et al. (US’ 037 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the dyeing compositions of the copending applications No. 17/252,974; 17/252,856; 17/253,007; 17/243,035 and 17/252,870 by incorporating the species of species of associative cellulose-based polymers as taught by Legrand et al. (US’ 037 A1) to arrive at the claimed invention.
Such a modification would have been obvious because the person of the ordinary skill in the art would expect that any of the species of the genus would have similar properties and thus, the same use as the genus as a whole. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
3	Claims 15-34 would be allowed if the claims overcome the rejection on the ground of nonstatutory double patenting. The closest prior art of record (GB 2207443 A) does not teach the limitations of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761